The opinion of the Court was delivered by
Mr. Justice Hydrick.
Plaintiffs in behalf of themselves and all other citizens and taxpayers of the city of Greenville, brought this action, on March 4, 1919, against the city council and the board of fire commissioners of said city, to enjoin said board from attempting to exercise any authority in the matter of pur*551chasing supplies and equipment for the fire department of said city.
Plaintiffs allege that the act of 1903 under which the board claims authority in the premises was superseded by the reincorporation of the city under the general law in 1907, and, if said act was not so superseded, that it contravenes section 1, art. VIII, of the Constitution. On the verified complaint, a rule to show cause and temporary restraining order was issued against the board. The city council answered and joined with plaintiffs in their contention and prayed for injunction. The board of fire commissioners contested plaintiffs’ grounds, and set up the defense of res ad judicata in bar of this action, to wit, the judgment in Stewart v. City Council, hereinafter mentioned. On hearing the answers, on motion of the board of fire commissioners, the city council was also enjoined pendente lite from exercising the authority in question. Thereafter, by consent of all. parties, an order was passed modifying the previous orders, so that a committee of citizens should select and purchase the necessary apparatus, and the council should secure the funds and make the necessary appropriation to pay for same.
The facts out of which the issues arise are: The city was chartered under an act approved December 22, 1885, for the period of 21 years, and until the end of the next ensuing session of the legislature. Section 15 of that act gave the city council authority over the fire department. By an act approved February 16, 1903 (24 Stat. 242), provision was made for a board of fire commissioners, with authority, inter alia> to purchase suppplies for the fire department.
The Constitution of 1895 (article VII, section 1) provides :
“The General Assembly shall provide by general laws for the organization and classification of municipal corporation's. The powers of each class shall be defined so that no such corporation shall have any powers or be subject to any *552restrictions other than all corporations of the same class. Cities and towns now existing under special charters may reorganize under the general laws of the State, and when-so reorganized their special charters shall cease and determine.”
In February, 1907, the city was rechartered under the general laws (enacted pursuant to the provision of the Constitution above quoted) found in chapter 48, vol. I, Civil Code 1912, section 2952 of which gives the city council power and authority to equip and control the fire department.
In the early part of 1918 a controversy arose between the city council and the board of fire commissioners as to which body had the right to purchase supplies for the fire department; and a suit was brought by J. N. Stewart, a citizen and taxpayer of the city,' against the city council to have the Court construe the act of 1903, under which the board was created, and determine, upon construction thereof, whether the authority to purchase supplies for the fire department was vested in the board of fire commissioners or in the council. Stewart concluded that the power was vested in said board, and prayed that the council be enjoined from exercising it, and his contention was sustained, and the council were accordingly enjoined. From that order there was no appeal, and that is the judgment which was pleaded in bar of this action.
The Circuit Court overruled the defense of res adjudicata on the ground that the only issue made and decided in Stewart’s case was whether, upon proper construction of the act of 1903, the authority to purchase was in the council or in the board of fire commissioners, and that the grounds made by these plaintiffs were neither raised nor decided in that case; and the Court sustained plaintiffs’ contentions as to the act, and granted the injunction prayed for.
*5531 *552The record in Stewart v. City Council is not before us. *553We assume that it shows what the Circuit Court says it does. That being so, the Court was right in holding that it does not bar this action. The authorities cited by the Court in its opinion, which are recited in respondents’ brief, sustain the conclusions reached.
2 We agree with the Circuit Court, also, in sustaining plaintiffs’ contentions as to the act of 1903. Clearly the reincorporation of the city under the general law had the effect of superseding its old charter and the act of 1903 along with it, since that act, in contemplation of law, amounted only to an amendment of the old charter. To hold otherwise would bring the act of 1903 in conflict with section 1 of article VIII of the Constitution. These conclusions are also sustained by the authorities cited by respondents.
Judgment affirmed.